ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_03_FR.txt. 219

OPINION INDIVIDUELLE DE M. LE JUGE KOOIJMANS
[Traduction]

Motifs du vote contre l'alinéa D) du point 3 du dispositif — Historique et
contexte de la demande d'avis consultatif — Nécessité d'un traitement équilibré
— Questions de compétence — Paragraphe 2 de l'article 12 de la Charte des
Nations Unies et résolution 377 A (V) de l’Assemblée générale — Question de
l'opportunité judiciaire -— Objet de la requête — Fond — Autodétermination —
Proportionnalité — Légitime défense — Conséquences juridiques — Obliga-
tions incombant aux autres Etats — Article 41 des articles de la Commission du
droit international sur la responsabilité de l'Etat — Devoir de non-reconnais-
sance — Devoir d'abstention — Devoir de veiller au respect du droit humani-
taire — Article premier commun aux conventions de Genève.

I. OBSERVATIONS LIMINAIRES

1. J'ai voté pour tous les points du dispositif de l’avis consultatif à une
exception près, l’alinéa D) du point 3, qui vise les conséquences juridiques
pour les Etats.

Mon vote négatif a été motivé par plusieurs raisons que je me conten-
terai d’esquisser à ce stade, puisque j’y reviendrai dans mes observations
sur les différentes parties de l’avis consultatif.

Les motifs de mon vote peuvent se résumer comme suit.

Premièrement, la demande telle que formulée par l’Assemblée générale
ne rendait pas nécessaire pour la Cour de déterminer les obligations
incombant aux Etats découlant de ses conclusions. A ce sujet, l’analogie
avec la structure de l’avis rendu en l’affaire de la Namibie n’est pas per-
tinente. Dans ladite affaire, les conséquences juridiques pour les Etats
étaient au cœur même de la demande et de manière tout à fait logique,
puisque l'affaire avait pour prémisse une décision du Conseil de sécurité.
Cette résolution, et plus particulièrement le paragraphe 5 du dispositif
adressé à «tous les Etats», avait été considérée par la Cour comme
«essentielle aux fins du présent avis consultatif» (Conséquences juridiques
pour les Etats de la présence continue de l'Afrique du Sud en Namibie
(Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de
sécurité, avis consultatif, C.LJ. Recueil 1971, p. 51, par. 108).

Il n'existe pas de situation analogue en la présente procédure, car il n’est
pas demandé à la Cour de déterminer les conséquences juridiques d’une
décision prise par un organe politique des Nations Unies, mais celles d’un
acte commis par un Etat Membre. Cela n’empêche pas la Cour d’examiner
la question des conséquences pour les Etats tiers, une fois qu’elle a conclu
que cet acte était illicite, mais sa conclusion dans ce cas repose entièrement
sur son raisonnement, et ne découle pas de la logique inhérente à la demande.

87

 
ÉDIFICATION D'UN MUR (OP. IND. KOOLJMANS) 220

C’est précisément, à mon avis, ce raisonnement qui n’est pas convain-
cant (voir paragraphes 39 à 49 ci-dessous), et c’est là le deuxième motif
qui m'a amené à voter contre l’alinéa.

Troisièmement, je trouve que les conclusions de la Cour, telles qu’expo-
sées à l'alinéa D) du point 3 du dispositif, manquent de solidité; hormis
la conclusion de la Cour selon laquelle les Etats sont dans l’obligation
«de ne pas prêter aide ou assistance au maintien de la situation créée par
cette construction» (conclusion à laquelle je souscris), j'ai du mal à
concevoir ce que les Etats sont censés faire ou ne pas faire dans la pra-
tique. A mon avis, les conclusions d’un organe judiciaire devraient avoir
une incidence directe sur le comportement de leur destinataire; or ni la
première ni la seconde partie de l’alinéa D) du point 3 du dispositif ne
répondent à ce critère.

2. Si généralement je suis d’accord avec l’avis de la Cour, j'ai des ré-
serves sur son raisonnement concernant certaines questions. Je suivrai
dans mes observations l’ordre logique de l’avis, en examinant:

a) les questions de compétence ;

b} la question de l'opportunité judiciaire;
c) le fond;

d) les conséquences juridiques.

Je tiens toutefois a formuler au préalable quelques observations sur
l'historique et le contexte de la demande.

II. HISTORIQUE ET CONTEXTE DE LA DEMANDE POUR AVIS CONSULTATIF

3. Au paragraphe 54 de son avis, la Cour fait observer (s’agissant de
Popportunité judiciaire) qu’elle est consciente que la question du mur fait
partie d’un ensemble, mais que cela ne saurait justifier qu’elle refuse de
répondre à la question posée. Elle ajoute qu’elle prendrait soigneusement
en considération cette circonstance dans tout avis qu’elle pourrait rendre.
Je partage entièrement l’opinion de la Cour telle qu’exposée dans ledit
paragraphe, y compris lorsqu'elle fait observer qu’elle ne tiendrait néan-
moins compte d’autres éléments que dans la mesure où ceux-ci seraient
nécessaires aux fins de l'examen de cette question.

4. À mon avis, la Cour pouvait et devait prêter attention dans son avis
de manière plus explicite au contexte général de la demande. La situation
en Palestine et dans la région constitue depuis plusieurs décennies non
seulement une menace à la paix et à la sécurité internationales, mais
aussi, sur le plan humain, une tragédie qui défie l’entendement à bien des
égards. Comment une société comme la société palestinienne peut-elle
vivre dans une situation — et s’y accoutumer — où les victimes de la vio-
lence sont souvent des hommes, des femmes et des enfants innocents?
Comment une société comme la société israélienne peut-elle vivre dans
une situation —- et s’y accoutumer — où les attaques contre un adversaire
politique prennent pour cibles, de manière indiscriminée, des civils inno-
cents, hommes, femmes et enfants”?

88

 
ÉDIFICATION D’UN MUR (OP. IND. KOOIJMANS) 221

5. Israël explique que la construction du mur est nécessaire pour une
protection contre ladite catégorie d’actes, généralement considérés comme
des crimes internationaux. Attentats perpétrés contre des civils, de
manière délibérée et indiscriminée, dans l'intention de tuer: ce sont là les
caractéristiques mêmes du terrorisme qui a été condamné sans réserve par
la communauté internationale, quels que soient les motifs qui l’inspirent.

Tout Etat, y compris Israël, a le droit et même le devoir (comme la
Cour le dit au paragraphe 141) de répondre à de tels actes en vue de pro-
téger la vie de ses citoyens, mais le choix des moyens utilisés doit tenir
compte des limites que posent les normes et règles du droit international.
Dans la présente espèce, Israël n’a pas respecté ces limites, et la Cour
démontre de manière convaincante que ces normes et règles du droit
n'ont pas été respectés par ce pays. Je ne trouve rien à redire à cette
conclusion, pas plus qu’à celle selon laquelle la construction du mur sui-
vant le tracé choisi a fortement aggravé les souffrances des Palestiniens
vivant dans le territoire occupé.

6. Au paragraphe 122, la Cour conclut que cette construction, s’ajou-
tant aux mesures prises antérieurement, dresse un obstacle grave à l’exer-
cice par le peuple palestinien de son droit à l’autodétermination et viole
de ce fait l'obligation incombant à Israël de respecter ce droit. Je ne suis
pas certain que la dernière partie de cette conclusion soit exacte (voir
paragraphe 32 ci-dessous), mais il est hors de doute que la simple exis-
tence d’un ouvrage séparant les Palestiniens les uns des autres rend l’exer-
cice de leur droit à l’autodétermination beaucoup plus difficile, même s’il
faut admettre que l’exercice de ce droit est plus largement tributaire d’un
accord politique que de la situation prévalant sur le terrain.

Mais il est vrai aussi que les actes de terrorisme eux-mêmes «ont causé
un dommage considérable aux aspirations légitimes du peuple palestinien
à un avenir meilleur», comme il était dit dans la déclaration du Quatuor
sur le Moyen-Orient du 16 juillet 2002. Il y était dit aussi qu'il ne fallait
pas «permettre aux ferroristes d’anéantir l’espoir de toute une région, et
de la communauté internationale unie, de voir s’instaurer une paix et une
sécurité authentiques aussi bien pour les Palestiniens que pour les Israé-
liens» (exposé écrit d'Israël, annexe 10).

7. Le fait que la Cour se soit limitée à ne rappeler que quelques-uns
des faits historiques qui ont abouti à la tragédie actuelle peut être justifié,
s'agissant des éléments réellement nécessaires pour répondre à la demande
de l’Assemblée générale; mais le résultat en est que ce résumé historique,
tel qu’exposé dans les paragraphes 78 à 80, se trouve quelque peu amputé
d’une de ses dimensions. J’illustrerai mon propos par un exemple, qui n’a
guère de rapport direct avec la procédure proprement dite.

8. Avant de faire son résumé historique, la Cour dit vouloir effectuer
tout d’abord une brève analyse du statut du territoire en cause, et cite en
premier lieu l'institution du mandat après la première guerre mondiale.
Rien n’est dit toutefois du statut de la Cisjordanie entre la conclusion de
la convention générale d’armistice de 1949 et Poccupation par Israël en
1967, bien qu’il soit de notoriété publique que la Cisjordanie avait été

89

 
ÉDIFICATION D'UN MUR (OP. IND. KOOIJMANS) 222

placée par la Jordanie sous sa souveraineté, mais que cette revendication
de souveraineté, qui n’a été abandonnée qu’en 1988, n’avait été reconnue
que par trois Etats.

9. Je n'arrive pas à comprendre la raison de cette omission d’un fait
historique objectif, le fait que la Jordanie a revendiqué la souveraineté
sur la Cisjordanie ne faisant à mon avis que renforcer l'argument en
faveur de l’applicabilité de la quatrième convention de Genève dès le
moment de l'occupation de la Cisjordanie par Israël en 1967.

S'il est exact que le Gouvernement israélien prétend que la quatrième
convention de Genève n'est pas applicable de jure en Cisjordanie au
motif que ce territoire n’avait pas été avant la guerre de 1967 sous sou-
veraineté jordanienne, cet argument se trouverait dénué de pertinence du
seul fait déjà qu'un territoire revendiqué comme lui appartenant par une
des parties à un conflit, et se trouvant sous son contrôle, est par défini-
tion, une fois qu’il est occupé par l’autre partie, un territoire occupé
d’une des hautes parties contractantes au sens de la quatrième convention
de Genève (les italiques sont de moi). Or Israël comme la Jordanie étaient
parties à la convention.

Les autorités israéliennes le reconnaissaient à l’époque, ce qui est
attesté par l'ordonnance promulguée après l’occupation et mentionnée au
paragraphe 93 de l'avis.

10. La réticence de la Cour à traiter du statut de la Cisjordanie entre
1949 et 1967 a eu pour étrange résultat que ce n’est qu’implicitement que
le lecteur peut comprendre que la Cisjordanie se trouvait alors sous sou-
veraineté jordanienne (mention de la ligne de démarcation entre Israël et
la Jordanie (la Ligne verte) aux paragraphes 73 et 129), sans qu'il ait
jamais été expressément informé que la Cisjordanie avait été placée sous
Pautorité de la Jordanie. Or, cela laisse d’autant plus perplexe que la
Cour n'aurait en aucune manière eu a dire quoi que ce soit sur la licéité
ou la légitimité de cette autorité si elle en avait parlé.

11. Dans une lettre du 29 janvier adressée au greffier de la Cour par le
directeur général adjoint et conseiller juridique du ministère israélien des
affaires étrangères, il est dit qu’Israél veut croire et compte que la Cour se
penchera, au-delà de la demande, sur les problèmes plus larges qui pré-
sentent une pertinence pour la question (exposé écrit d'Israël, lettre
d'accompagnement). [ était mentionné à ce propos que la résolution ES-
10/14 ne disait rien des attentats terroristes contre des ressortissants israé-
liens, et traduisait ainsi les très graves préjugés et le manque d’impartia-
lité de l’organe dont émanait la demande. Israël demandait de ce fait à la
Cour de ne pas rendre l'avis.

12. J'estime pour ma part que la Cour, en statuant sur le point de
savoir s’il est approprié ou non de donner suite à une demande d’avis
consultatif, peut prendre part au débat politique qui a précédé la demande,
uniquement dans la mesure nécessaire toutefois pour la compréhension
de la question posée. Que ce débat soit passionné ne fait pas exception à
ce qui se passe habituellement, mais, comme la Cour l’a dit en l’affaire de
la Licéité de la menace ou de l'emploi d'armes nucléaires,

90
ÉDIFICATION D’UN MUR (OP. IND, KOOIJMANS) 223

«dès lors que l’Assemblée a demandé un avis consultatif sur une
question juridique par la voie d’une résolution qu’elle a adoptée,
la Cour ne prendra pas en considération, pour déterminer s’il existe
des raisons décisives de refuser de donner cet avis, les origines ou
l’histoire politique de la demande, ou la répartition des voix
lors de l’adoption de la résolution» (C.J. Recueil 1996 (1), p. 237,
par. 16).

La Cour ne fonctionne toutefois pas dans le vide. Principal organe judi-
ciaire des Nations Unies, elle est appelée à s’acquitter de ses fonctions et
de ses responsabilités dans un contexte politique plus large. On ne peut
s'attendre à ce qu’elle présente un avis juridique à la demande d’un
organe politique sans prendre pleinement en considération le contexte
dans lequel cette demande a été faite.

13. Bien que la Cour ait certainement pris en considération les argu-
ments avancés par Israël, et les ait examinés avec soin, j'estime que l’avis
rendu aurait pu traduire de manière plus satisfaisante les intérêts en cause
pour tous ceux qui vivent dans la région. Je ne trouve pas suffisantes à cet
égard les allusions indirectes aux actes de terrorisme que l’on peut trou-
ver dans plusieurs passages de l’avis. Un avis consultatif est porté à
Pattention d’un organe politique des Nations Unies dans le but de pro-
duire un effet sur un processus politique. Il devrait donc, tout au long du
raisonnement, et Jusque dans le dispositif, traduire les intérêts légitimes et
les responsabilités de tous ceux qu'il intéresse, et non pas les mentionner
simplement dans un paragraphe de conclusion (par. 162).

II. QUESTIONS DE COMPETENCE

14. Je souscris pleinement a l’avis de la Cour qui estime d’une part que
l’Assemblée générale n’a pas outrepassé ses compétences en adoptant la
résolution ES-10/14 car elle n’a pas enfreint les dispositions du para-
graphe | de l’article 12 de la Charte; que d’autre part elle n’a pas méconnu
les conditions essentielles prévues par la résolution sur I’«union pour le
maintien de la paix» (résolution 377 A (V)) pour la convocation d’une
session extraordinaire d'urgence.

15. Je ne suis toutefois pas certain qu’il soit possible de décrire la pra-
tique suivie par les organes politiques de l'Organisation des Nations
Unies en ce qui concerne l'interprétation du paragraphe 1 de l’article 12
de la Charte sans tenir compte de l'effet de la résolution sur l’«union
pour le maintien de la paix» sur cette interprétation. Dans son avis, la
Cour traite de la résolution 377 A (V) en tant qu’élément distinct et uni-
quement pour les besoins de la procédure. A mon avis, cette résolution a
eu un effet plus important, notamment sur l’interprétation de la relation
entre la compétence du Conseil de sécurité et celle de l’Assemblée géné-
rale dans le domaine de la paix et de la sécurité internationales et a sans

91

 
ÉDIFICATION D'UN MUR (OP. IND. KOOLMANS) 224

aucun doute contribué grandement au développement de l’interprétation
de la condition posée au paragraphe 1 de l’article 12, à savoir que
PAssemblée générale ne doit faire aucune recommandation sur un dif-
férend ou une situation, tant que le Conseil de sécurité remplit ses fonc-
tions à l'égard de ce différend ou de cette situation (les italiques sont
de moi).

16. La doctrine reconnaît également cet effet: «Le vote de la résolu-
tion «Union pour le maintien de la paix» ... ne pouvait manquer d’avoir
des effets sur la portée à donner à la restriction de l’article 12, paragraphe
1.» (Philippe Manin, in J.-P. Cot, La Charte des Nations Unies, 2° éd.,
1981, p. 298; voir également E. de Wet, The Chapter VII Powers of the
United Nations Security Council, 2004, p. 46.) Dans la pratique, l’adop-
tion de la résolution sur «union pour le maintien de la paix» a contribué
à l'interprétation selon laquelle, si le vote d’un membre permanent em-
pêche toute prise de décision par le Conseil de sécurité, celui-ci n’est
plus considéré comme exerçant ses fonctions au sens du paragraphe | de
l’article 12. Le fait qu'un Etat Membre a exercé son droit de veto lors du
vote par le Conseil de sécurité de la résolution sur l'édification du mur a
constitué un élément suffisant pour conclure que le Conseil de sécurité
n’exercait plus ses fonctions aux termes de la Charte pour ce qui
est de la construction du mur. Par conséquent, dans la présente pro-
cédure, la conclusion que la résolution ES-10/14 n’enfreint pas le para-
graphe | de l’article 12 de la Charte est indissociable de l’effet que cette
résolution 377 A (V) a eu sur l'interprétation de ladite disposition.

17. L’acceptation d’une telle pratique tant par l’Assemblée générale
que par le Conseil de sécurité quant aux conditions requises en matière de
procédure par la résolution 377 A (V) est attestée par le fait qu’aucun des
membres du Conseil n’a jugé anticonstitutionnelle la nouvelle convoca-
tion de la session extraordinaire d’urgence de l’Assemblée générale, le
20 octobre 2003, ni estimé que l’Assemblée générale avait outrepassé ses
pouvoirs en adoptant la résolution qui exige qu’Israél arrête la construc-
tion du mur et revienne sur ce projet. A cet égard, il convient de relever
que cette résolution (ES-10/13) a été présentée comme un compromis par
la présidence de l’Union européenne, qui comprend deux membres per-
manents et deux membres non permanents du Conseil de sécurité, moins
d’une semaine après le rejet par celui-ci d’un projet de résolution sur la
même question.

18. J’ajouterai que la Cour a raison de dire que la pratique en la
matière a évolué et qu’il existe une tendance croissante à voir l’Assemblée
générale et le Conseil de sécurité examiner parallèlement une même ques-
tion relative au maintien de la paix et de la sécurité internationales.
Cependant, je ne suis pas certain qu’une résolution telle que la résolu-
tion ES-10/13 (qui constitue bien une recommandation au sens du para-
graphe 1 de l’article 12) aurait pu être adoptée par l’Assemblée, à l’occa-
sion d’une session ordinaire ou d’une session extraordinaire d’urgence, si
le Conseil de sécurité avait toujours à l'examen la question particulière de
la construction du mur et n’avait pas encore pris de décision.

92

 
ÉDIFICATION D'UN MUR (OP. IND. KOOIJMANS) 225
IV. QUESTION DE L'OPPORTUNITÉ JUDICIAIRE

19. Je dois avouer que j’ai longuement hésité quant à la question de
savoir s’il était judiciairement opportun pour la Cour d’accéder à la
demande de l’Assemblée générale.

20. Mon hésitation concernait en premier lieu le point de savoir si la
Cour ne se politiserait pas indiment en donnant l’avis consultatif, sapant
ainsi sa capacité à contribuer à la sécurité internationale et au respect de
la primauté du droit. Il faut bien admettre qu’un tel avis, quelle qu’en soit
la teneur, se situerait inévitablement dans le cadre d’un débat politique
déjà très passionné. Ce point est d’autant plus pertinent que trois
membres du Quatuor (les Etats-Unis, la Fédération de Russie et l’Union eu-
ropéenne) se sont abstenus lors du vote sur la résolution ES-10/14 et ne
semblent guère désireux de voir la Cour accéder à la demande, de crainte
que l’avis n’interfére avec le processus de paix en cours. De telles craintes
ne peuvent être prises à la légère, car on se trouve face à une situation qui
représente une menace constante pour la paix et la sécurité internatio-
nales et qui est source d’immenses souffrances humaines.

21. Même si on ne peut nier l’existence d’un risque de politisation, je
ne pense pas que le refus de rendre un avis puisse suffire à éliminer ce
risque. C’est l’Assemblée générale qui aurait dû tenir compte de ce risque
lorsqu'elle a envisagé de soumettre la demande à la Cour. Une fois que
PAssemblée a pris sa décision, la Cour s’est retrouvée propulsée sur la
scène politique, qu'elle ait décidé ensuite de rendre ou non l'avis. Un
refus de rendre l’avis aurait tout autant risqué de politiser la Cour que
l'acceptation de donner suite à la demande. Ce n’est qu’en se limitant
strictement à l'exercice de sa fonction judiciaire qu’elle pourra réduire au
minimum le risque que sa crédibilité en tant qu’organe chargé de faire
respecter la primauté du droit ne soit ébranlée.

22. Je me suis également posé la question de savoir quel était l’objet de
la requête de l’Assemblée générale. La résolution ES-10/14 semble fournir
quelques éléments d'information complémentaires à cet égard au dernier
alinéa de son préambule, dont le libellé est le suivant:

«Ayant à l'esprit que les difficultés sur le terrain ne font que
s'aggraver avec le temps, Israël, puissance occupante, continuant à
refuser de respecter le droit international pour ce qui est de l’édifica-
tion du mur susmentionné, avec toutes les répercussions et consé-
quences néfastes qu’elle entraîne...»

Il est manifeste que l’Assemblée a jugé nécessaire de prendre d’urgence
des mesures pour mettre un terme à ces répercussions et conséquences
préjudiciables et qu’à cet effet elle a besoin des vues de la Cour.

Mais des interrogations subsistent: des vues sur quoi? Et pourquoi
celles d’un organe judiciaire à l'égard d’un acte déjà considéré comme
non conforme au droit international et dont on a exigé que l’auteur y
mette fin et modifie son comportement illicite (résolution ES-10/13)?

 
ÉDIFICATION D'UN MUR (OP. IND. KOOLIMANS) 226

23. La présente demande rappelle le dilemme auquel a dû faire face le
juge Petrén dans l’affaire de la Namibie. Il a estimé que dans ladite affaire
la demande d’avis consultatif «avait surtout pour but d’obtenir une
réponse de la Cour telle que les Etats se voient dans l'obligation d’exercer
sur Afrique du Sud une pression...». Il s'agissait là pour lui d’une inver-
sion des rôles entre l’organe judiciaire principal et l’organe politique des
Nations Unies, étant donné que, plutôt que de demander à la Cour de
rendre un avis sur une question juridique pour en déduire les consé-
quences politiques, c’est le contraire qui était fait (Conséquences juri-
diques pour les Etats de la présence continue de l'Afrique du Sud en
Namibie {Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, avis consultatif, Cl.J. Recueil 1971, p. 128).

24. Dans le présent avis, la Cour répond à l'argument selon lequel
l’Assemblée générale n’a jamais fait clairement savoir ce qu’elle entendait
faire de l’avis demandé, en évoquant l’affaire des Armes nucléaires, dans
laquelle elle a déclaré:

«{I]l n'appartient pas à la Cour de prétendre décider si l’Assemblée
a ou non besoin d’un avis consultatif pour s'acquitter de ses fonc-
tions. L'Assemblée générale est habilitée à décider elle-même de l’uti-
lité d’un avis au regard de ses besoins propres.» (Par. 61.)

Et la Cour poursuit en déclarant qu’elle «ne peut substituer sa propre
appréciation de l’utilité de l’avis demandé à celle de l’organe qui le solli-
cite, en l'occurrence l’Assemblée générale» (par. 62).

25. Cette réponse ne me paraît pas pleinement satisfaisante. Il existe une
grande différence entre substituer l'appréciation de la Cour quant à l'utilité
de lavis à celle de l'organe qui le sollicite et analyser d’un point de vue juri-
dique l’objet de la requête. Cette analyse est tout simplement nécessaire pour
permettre de savoir ce que la Cour en tant qu’organe judiciaire est en mesure
de dire, et de ce point de vue la requête est, pour le moins, formulée de
manière étrange. La Cour procède en réalité à cette analyse lorsque, au para-
graphe 39 de l'avis, elle déclare que l'emploi des termes «[q]uelles sont en
droit les conséquences» de l'édification du mur «implique nécessairement de
déterminer si cette construction viole ou non certaines règles et certains prin-
cipes de droit international», Je souscris à cette déclaration non pas parce que
le terme «nécessairement» a un lien quelconque avec le libellé de la demande
mais parce qu’il est en rapport avec la responsabilité judiciaire de la Cour.
Pour reprendre les termes du juge Dillard dans l'affaire de la Namibie:

«Mais quand ces organes [politiques] jugent bon de demander un
avis consultatif, ils doivent s’attendre à ce que la Cour agisse stric-
tement en conformité de sa fonction judiciaire. Celle-ci lui interdit de
faire sienne, sans autre examen, une conclusion juridique qui condi-
tionne par elle-même la nature et la portée des conséquences juri-
diques qui en procèdent. La situation serait différente si les résolutions
invitant la Cour à donner son avis étaient juridiquement neutres...»
(CLJ. Recueil 1971, p. 151; les italiques sont de moi.)

94

 
ÉDIFICATION D'UN MUR (OP. IND. KOOLMANS) 227

26. Dans la présente procédure, la demande est loin d’être «juridique-
ment neutre». Pour ne pas être empêchée, du point de vue de l'opportunité
judiciaire, de rendre un avis, la Cour est dès lors tenue de réexaminer la
teneur de la demande pour préserver sa dignité en tant qu’organe judiciaire.
C'est ce qu’elle a fait, mais à mon avis elle aurait dû le faire d’office et non
pas en se fondant sur une hypothèse quant à ce que l’Assemblée aurait
«nécessairement» pu présumer, ce que de toute évidence celle-ci n’a pas fait.

27. JSajouterai que je partage par ailleurs les vues exprimées par la Cour
en ce qui concerne la question de l’opportunité judiciaire. Je suis d’avis en
particulier que la Cour a su trouver une formulation heureuse lorsqu'elle
conclut que la question qui fait l’objet de la requête de l’Assemblée géné-
rale ne saurait être considérée seulement comme une question bilatérale
entre Israël et la Palestine (par. 49), car, sur la question de l'existence d’un
différend bilatéral, cette formulation permet d'éviter le dilemme «soit/ou».
Une situation qui présente un intérêt légitime pour la communauté inter-
nationale organisée et un différend bilatéral relatif à cette même situation
peuvent exister en même temps. L'existence du différend ne peut priver les
organes de la communauté organisée de la compétence qui leur a été confé-
rée par leurs actes constitutifs. Dans le cas présent, la question de la Pales-
tine est inscrite depuis longtemps à l’ordre du jour de l'Organisation des
Nations Unies et, comme le souligne la Cour, P’objet de la requête intéresse
tout particulièrement l'Organisation (par. 50). Rendre un avis n’aurait par
conséquent pas pour effet, de la part de la Cour, de tourner le principe du
consentement au règlement judiciaire d’un différend bilatéral qui existe
simultanément. Le différend est indissociable de l’objet de la requête, et il
ne peut être invoqué par la Cour pour refuser de donner suite à celle-ci que
dans des circonstances très particulières qui ne peuvent être énoncées en
termes généraux. A cet égard, la citation tirée de l’avis rendu en l'affaire du
Sahara occidental, au paragraphe 47 de l'avis, et qui ne contient qu’un rai-
sonnement circulaire, me semble tout à fait dénuée de pertinence.

28. Si la requête a été légitimement formulée compte tenu de la longue
responsabilité de l'Organisation des Nations Unies concernant la ques-
tion de la Palestine, l’argument d’Israël selon lequel la Cour ne dispose
pas d'éléments de preuve suffisants, car ceux-ci se trouvent dans une large
mesure entre les mains d'Israël en tant que partie au différend, est sans
pertinence. La Cour est tenue de respecter la décision prise par Israël de
ne pas traiter du fond, mais c’est à la Cour qu’incombe la responsabilité
d'évaluer si elle dispose d’informations suffisantes pour pouvoir rendre
l'avis demandé. Bien qu’il soit regrettable qu’Israél ait décidé de ne pas
traiter du fond, la Cour a raison lorsqu'elle conclut qu’elle dispose de suf-
fisamment d'éléments d’information pour pouvoir donner l’avis sollicité.

V. Fonp

29. Je partage l’avis de la Cour lorsqu'elle dit que le règlement de La
Haye de 1907, la quatrième convention de Genève de 1949, les pactes

95

 
ÉDIFICATION D'UN MUR (OP. IND. KOOIJMANS) 228

relatifs aux droits civils et politiques, et aux droits économiques, sociaux
et culturels de 1966, et la convention relative aux droits de l'enfant de
1989 sont applicables dans le territoire palestinien occupé, et qu’Israél, en
construisant le mur et en établissant le régime qui lui est associé, a man-
qué aux obligations qui lui incombent en vertu de certaines dispositions
de chacune de ces conventions.

Je ne vois aucune faille dans le raisonnement de la Cour à cet égard,
même si je regrette que la récapitulation des conclusions de la Cour figu-
rant au paragraphe 137 ne contienne pas une liste des dispositions
conventionnelles qui ont été violées.

30. La Cour s’est abstenue de se prononcer au sujet des droits territo-
riaux et de la question du statut définitif. Elle a pris note des déclarations
faites par les autorités israéliennes à diverses occasions à l’effet que la
«clôture» est une mesure temporaire, qu’elle ne constitue pas une fron-
tière et qu’elle ne modifie pas le statut juridique du territoire. Je me féli-
cite de ces assurances, en lesquelles il est permis de voir la reconnaissance
de la part d'Israël de ses engagements juridiques, mais je partage les pré-
occupations de la Cour quant au fait que la construction du mur crée un
fait accompli. Il est donc d’autant plus important d'accélérer le processus
politique qui doit permettre de régler toutes les questions relatives au ter-
ritoire et au statut définitif.

31. Autodétermination — Il eût été à mes yeux préférable que la Cour
situe le règlement des questions relatives à l’autodétermination dans le
cadre de ce processus politique. Je reconnais pleinement que le droit à
l’autodétermination constitue l’un des principes fondamentaux du droit
international moderne et que la réalisation de ce droit au bénéfice du
peuple de la Palestine constitue une des questions les plus brûlantes en ce
qui concerne la solution du conflit israélo-palestinien. L'objectif fonda-
mental du processus politique, tel qu'il est énoncé notamment dans la
«feuille de route», est «la création d’un Etat palestinien indépendant,
démocratique et viable vivant côte à côte avec Israël et ses autres voisins
dans la paix et la sécurité» (pièce n° 70 du dossier présenté par le Secré-
taire général). Israël et la Palestine souscrivent tous deux à cet objectif;
tous deux sont donc résolus de bonne foi à renoncer aux actes qui
risquent de compromettre cet intérêt commun.

32. Le droit du peuple palestinien à l’autodétermination s'inscrit donc
dans un contexte beaucoup plus large que la construction du mur et il
doit trouver sa réalisation dans ce contexte plus large. Je partage volon-
tiers Popinion de la Cour selon laquelle le mur et le régime qui lui est
associé constituent un obstacle à l’exercice par le peuple palestinien de
son droit à l’autodétermination, ne serait-ce que parce que le mur a pour
effet de séparer physiquement les personnes pouvant légitimement pré-
tendre à exercer ce droit. Cependant, tout obstacle à l'exercice d’un droit
n’est pas par définition une violation de ce droit ni de l'obligation de le
respecter, comme la Cour semble le conclure au paragraphe 122. Comme
Pa dit le Quatuor dans sa déclaration du 16 juillet 2002, les attentats ter-
roristes (et l'incapacité de l'Autorité palestinienne de les prévenir) causent

96
ÉDIFICATION D'UN MUR (OP. IND. KOOIJMANS) 229

aussi un dommage considérable aux aspirations légitimes du peuple
palestinien et font ainsi gravement obstacle à la réalisation de son droit à
lPautodétermination. Constituent-ils aussi une violation de ce droit? Et,
dans l’affirmative, de qui pareille violation est-elle le fait? À mon sens, la
Cour ne pouvait pas conclure qu’Israél avait manqué à son obligation de
respecter le droit des Palestiniens à l’autodétermination sans une analyse
juridique plus poussée.

33. A cet égard, les renvois à des déclarations antérieures de la Cour
qui figurent au paragraphe 88 de l’avis consultatif ne me paraissent pas
très éclairants. Dans l’affaire de la Namibie, la Cour s’est expressément
référée aux relations entre les habitants d’un territoire sous mandat et la
puissance mandataire, telles que définies dans les instruments constitutifs
du système du mandat. Dans l'affaire du Timor oriental, elle a qualifié le
droit des peuples à disposer d’eux-mêmes dans un contexte colonial de
droit erga omnes, c’est-à-dire opposable à tous. Mais elle n’a rien dit de la
maniére dont ce «droit» doit se traduire par des obligations incombant
aux Etats autres que la puissance coloniale. Aussi, je pose de nouveau la
question: tout obstacle à l’exercice du droit à Pautodétermination cons-
titue-t-il un manquement à l’obligation de le respecter? En est-il ainsi seu-
lement en cas de manquement grave? La cessation de l’acte faisant ob-
stacle à l’exercice du droit restaurerait-elle celui-ci ou ne ferait-elle que
mettre un terme au manquement?

34. Proportionnalité — La Cour estime que les conditions énoncées
dans les clauses de limitation du droit humanitaire et des conventions
relatives aux droits de l’homme applicables n’ont pas été satisfaites et que
les mesures prises par Israël ne peuvent se justifier par des impératifs mili-
taires ou par les besoins de la sécurité nationale ou de l’ordre public
(par. 135-137). Je souscris à cette conclusion, mais il aurait fallu égale-
ment, à mon sens, examiner la construction du mur au regard du critère
de proportionnalité, compte tenu en particulier de ce que les concepts de
nécessité militaire et de proportionnalité ont toujours été intimement liés
dans le droit international humanitaire. Et c’est, à mes yeux, un point qui
a une portée si déterminante que, même si la construction du mur et le
régime qui lui est associé pouvaient être justifiés comme constituant des
mesures nécessaires pour protéger les droits légitimes des citoyens israé-
liens, ces mesures ne satisferaient pas pour autant au critère de propor-
tionnalité. Le tracé choisi pour la construction du mur et les perturba-
tions qui en résultent pour les habitants du territoire palestinien occupé
sont manifestement disproportionnés par rapport aux intérêts qu’Israél
cherche à protéger, comme la Cour suprême d'Israël semble elle aussi le
reconnaître dans des décisions récentes.

35. Légitime défense — Israël a fondé sa décision de construire le mur
sur son droit naturel de légitime défense, au sens de l’article 51 de la
Charte. Il a invoqué, à cet égard, les résolutions 1368 (2001) et 1373
(2001) adoptées par le Conseil de sécurité après les attentats terroristes du
11 septembre 2001 contre des cibles situées aux Etats-Unis.

Dans sa réponse à cet argument, la Cour note tout d’abord que l’ar-

97

 
ÉDIFICATION D'UN MUR (OP. IND, KOOLMANS) 230

ticle 51 reconnaît l’existence d’un droit naturel de légitime défense en cas
d'agression armée par un Etat contre un autre Etat (par. 139). Même si
cette affirmation est indubitablement exacte, avec tout le respect que je
dois à la Cour, je me dois de dire qu’elle ne répond pas à l’argument
d'Israël. Les résolutions 1368 (2001) et 1373 (2001) reconnaissent le droit
naturel de légitime défense, individuelle ou collective, sans faire aucune-
ment référence à une agression armée par un Etat. Le Conseil de sécurité
a qualifié, sans autre précision restrictive, les actes de terrorisme interna-
tional de menace à la paix et à la sécurité internationales l’autorisant à
agir en vertu du chapitre VII de la Charte. Et, en vérité, c’est ce qu'il a
fait dans la résolution 1373 (2001) sans attribuer ces actes de terrorisme à
un Etat particulier. C’est là l'élément tout à fait nouveau que contiennent
ces résolutions. Cet élément nouveau n’est pas exclu par les termes de
Particle 51 puisque celui-ci subordonne l’exercice du droit naturel de légi-
time défense à l’existence d’une agression armée préalable sans indiquer
que cette agression armée doit être le fait d’un autre Etat, même si telle
est l'interprétation qui est généralement acceptée depuis plus de cin-
quante ans. Il est regrettable que la Cour ait négligé cet élément nouveau,
dont les conséquences en droit ne peuvent encore être mesurées, mais qui
inaugure indéniablement une approche nouvelle du concept de légitime
défense.

36. L’argument qui, selon moi, justifie de manière décisive le rejet de
l'allégation d'Israël selon laquelle il ne fait qu’exercer son droit de légi-
time défense se trouve dans la seconde partie du paragraphe 139. Le droit
de légitime défense tel qu’il est énoncé dans la Charte est une règle du
droit international et se rapporte donc à des phénomènes internationaux.
Les résolutions 1368 (2001) et 1373 (2001) se réfèrent à des actes de ter-
rorisme international en tant que ceux-ci constituent une menace à la paix
et à la sécurité internationales; elles n’ont donc pas d'effet immédiat
s'agissant des actes terroristes qui trouvent leur origine à lintérieur d’un
territoire placé sous le contrôle de l'Etat qui est aussi la victime de ces
actes. Or, Israël ne prétend pas que ces actes ont leur origine en un autre
lieu. C’est donc à juste titre que la Cour conclut que la situation est dif-
férente de celle qui est envisagée par les résolutions 1368 (2001) et 1373
(2001) et qu’en conséquence Israël ne saurait invoquer l’article 51 de la
Charte.

VI. CONSÉQUENCES JURIDIQUES

37. J'ai voté pour les alinéas B), C) et E) du point 3 du dispositif. Je
partage la conclusion de la Cour en ce qui concerne les conséquences
pour Israël et pour les Nations Unies des violations par ce pays des obli-
gations que lui impose le droit international (par. 149-153 et 160). Ayant
cependant voté contre l’alinéa D) du point 3 du dispositif, je consacrerai
le reste de mon opinion à expliciter les raisons de mon désaccord davan-
tage que je ne l’ai fait dans mes observations liminaires.

38. L'Assemblée générale demande à la Cour de déterminer les consé-

98
ÉDIFICATION D'UN MUR (OP. IND. KOOIJMANS) 231

quences juridiques découlant de la construction du mur. Si l’objet de
cette requête est d’obtenir de la Cour un avis que l’Assemblée générale
estime utile pour exercer comme il convient ses fonctions (par. 50), il n’est
que logique qu'un point précis du dispositif soit adressé à l’Assemblée
générale. Il est tout aussi logique d’adresser ce prononcé au Conseil de
sécurité compte tenu des responsabilités communes ou parallèles dont les
deux organes sont investis.

La Cour ayant jugé que l'édification du mur et le régime qui lui est
associé constituent une violation par Israël des obligations mises à sa
charge par le droit international, il est également logique qu’elle déter-
mine les conséquences juridiques qui découlent de cela pour Israël.

39. S’il ne fait aucun doute que la Cour est habilitée à agir de la sorte,
la requête proprement dite n’exige pas (même de façon implicite) de la
Cour qu’elle détermine les conséquences juridiques pour d’autres Etats,
même si un grand nombre de participants l’y ont invité (par. 146). A cet
égard, la situation est tout à fait différente de celle de l’affaire de la Nami-
bie, dans laquelle la question était exclusivement centrée sur les consé-
quences juridiques pour les Etats, ce qui était logique puisque l’objet de la
requête était une décision du Conseil de sécurité.

En l'espèce, il doit donc y avoir une raison particulière de déterminer
les conséquences juridiques pour les autres Etats puisque, manifestement,
lanalogie entre le libellé de la demande et celui de la demande en l'affaire
de la Namibie est insuffisante.

40. Comme il ressort des paragraphes 155 a 158 de l’avis, la raison en
est qu’au nombre des obligations violées par Israël figurent des obliga-
tions erga omnes. Je dois admettre que j'ai grand mal à comprendre
pourquoi la violation d’une obligation erga omnes par un Etat entraîne-
rait-elle nécessairement une obligation pour des Etats tiers. La meilleure
explication que je puisse en donner est tirée du libellé de l’article 41 des
articles de la Commission du droit international sur la responsabilité de
PEtat, qui se lit comme suit:

«1. Les Etats doivent coopérer pour mettre fin, par des moyens
licites, à toute violation grave au sens de l’article 40. [L'article 40
concerne la violation grave d’une obligation découlant d’une norme
impérative du droit international général]

2. Aucun Etat ne doit reconnaître comme licite une situation
créée par une violation grave au sens de l’article 40, ni prêter aide ou
assistance au maintien de cette situation.»

Le paragraphe 3 de l’article 41 est une clause de sauvegarde qui est sans
rapport avec la présente espèce.

41. Je ne traiterai pas de la question délicate de savoir si des obligations
erga omnes peuvent être assimilées à des obligations découlant d’une
norme impérative du droit international général. Sur ce point, je renvoie au
commentaire utile fait par la Commission du droit international au titre du
chapitre II] sur la responsabilité de l'Etat. Je partirai de l'hypothèse que les
conséquences de la violation de teiles obligations sont identiques.

99
ÉDIFICATION D'UN MUR (OP. IND. KOOIJMANS) 232

42. Le paragraphe 1 de l’article 41 vise expressément le devoir de coo-
pérer. Etant donné que le paragraphe 3 du commentaire stipule que
«[flace à des violations graves, un effort concerté et coordonné de tous les
Etats s'impose pour en contrecarrer les effets» et que le paragraphe 2
parle de la «coopération ... dans le cadre d’une organisation internatio-
nale compétente, notamment l'Organisation des Nations Unies», le para-
graphe | de l’article 41 ne parle donc pas d’obligations individuelles
d'Etats tiers découlant d’une violation grave. Les dispositions de cet ar-
ticle sont prises en compte dans la conclusion de la Cour figurant à
l'alinéa E) du point 3 du dispositif et non à lalinéa D) du point 3.

43. Cependant, comme à l’alinéa D) du point 3, le paragraphe 2 de
l’article 41 mentionne expressément le devoir de ne pas reconnaître
comme licite une situation créée par une violation grave. Dans son com-
mentaire, la Commission du droit international évoque des situations 1lli-
cites qui — quasiment sans exception — prennent la forme d’une reven-
dication de caractère juridique, habituellement concernant un territoire.
Elle donne pour exemples toute tentative d’acquisition de souveraineté
«obtenue» par «le déni du droit des peuples à disposer d'eux-mêmes»,
l’annexion de la Mandchourie par le Japon et du Koweït par l’Iraq, la
demande de l’Afrique du Sud concernant la Namibie, la déclaration uni-
latérale d'indépendance de la Rhodésie et la création de Bantoustans en
Afrique du Sud. Ainsi, tous les exemples cités se rapportent à des situa-
tions découlant de proclamations formelles ou quasi formelles censées
produire un effet erga omnes. Dans de tels cas, je n’ai aucun mal à accep-
ter une obligation de non-reconnaissance.

44, En revanche, je vois mal ce qu'implique l'obligation de ne pas
reconnaître un fait illicite. Qu'est-ce que les différents destinataires de
l'alinéa D) du point 3 sont-ils censés faire pour remplir cette obligation?
Cette question est d’autant plus pertinente que cent quarante-quatre
Etats ont condamné sans équivoque l'édification du mur et l’ont déclarée
illégale (résolution ES-10/13), tandis que les Etats qui se sont abstenus ou
qui ont voté contre (à l'exception d'Israël) n’ont pas agi de la sorte parce
qu'ils considéraient que la construction du mur était légale. Le devoir de
non-reconnaissance est, dès lors, à mon sens, une obligation sans fonde-
ment réel.

45. Cet argument ne vaut pas pour la deuxième obligation visée au
paragraphe 2 de l’article 41, 4 savoir l'obligation de ne pas prêter aide ou
assistance au maintien de la situation créée par la violation grave. En
conséquence, je souscris pleinement a cette partie de l'alinéa D) du
point 3 du dispositif. De plus, j'aurais souscrit à l'insertion dans l'exposé
des motifs ou même dans le dispositif d’une phrase pour rappeler aux
Etats importance qui doit être attachée à une aide humanitaire aux vic-
times de la construction du mur. (La Cour avait ajouté une phrase simi-
laire, dans un cadre certes différent, dans son avis en l'affaire de la Nami-
bie (C.LJ. Recueil 1971, p. 56, par. 125).)

46. Enfin, j'ai du mal à accepter la conclusion de la Cour selon laquelle
les Etats parties à la quatrième convention de Genève ont l'obligation de

 

100
ÉDIFICATION D'UN MUR (OP. IND. KOOIJMANS) 233

faire respecter par Israël le droit international humanitaire incorporé
dans cette convention (paragraphe 159, alinéa D) du point 3 du disposi-
tif, dernière partie).

A ce sujet, la Cour s’appuie sur l’article premier de la convention de
Genève qui stipule que «[Îles Hautes Parties contractantes s'engagent à
respecter et à faire respecter la présente convention en toutes circons-
tances» (les italiques sont de moi).

47. La Cour ne dit pas pour quel motif elle conclut que cet article
impose des obligations aux Etats tiers qui ne sont par parties à un conflit.
Les travaux préparatoires n’étayent pas cette conclusion. Selon M. Kal-
shoven, qui a fait des recherches approfondies sur la genèse et l’évolution
de l’article premier commun, celui-ci était essentiellement conçu pour
veiller au respect des conventions par la population dans son ensemble et,
de ce fait, était étroitement lié à l’article 3 commun relatif aux confits
internes (F. Kalshoven, «The Undertaking to Respect and Ensure Res-
pect in All Circumstances: From Tiny Seed to Ripening Fruit», in Year-
book of International Humanitarian Law, vol. 2, 1999, p. 3-61). Il tire des
travaux préparatoires la conclusion suivante:

«Je n’ai trouve nulle part dans les archives de la conférence diplo-
matique que les représentants des gouvernements avaient la moindre
idée que l’on pourrait jamais donner à l’expression «faire respecter»
le sens d’un engagement de la part d’un Etat contractant autre que
celui d’une obligation de faire respecter les conventions par sa popu-
lation «en toutes circonstances ».» (/bid., p. 28.)

48. Certes, il est vrai que, très tôt, le Comité international de la Croix-
Rouge, dans ses commentaires (qui ne font pas autorité) sur la conven-
tion de 1949, avait souligné que l’article premier commun emportait obli-
gation pour tous les Etats parties de faire respecter les conventions par les
autres Etats parties. Il est tout aussi vrai que la conférence diplomatique
qui a adopté les protocoles additionnels de 1977 a inséré l’article premier
commun dans le protocole I. A aucun moment, la conférence n’a cepen-
dant traité de ses conséquences possibles pour les Etats tiers.

49. La mention par la Cour de l’article premier commun en l'affaire
Nicaragua west, elle non plus, d'aucune pertinence. Sans en interpréter
les termes, la Cour a fait observer qu’« une telle obligation ne découle pas
seulement des conventions elles-mêmes, mais des principes généraux
du droit humanitaire dont les conventions ne sont que les expressions
concrètes» avant d'ajouter: «En particulier les Etats-Unis ont l’obliga-
tion de ne pas encourager des personnes ou des groupes prenant part au
conflit au Nicaragua» à agir en violation de dispositions comme celles de
l’article 3 commun (Activités militaires et paramilitaires au Nicaragua et
contre celui-ci { Nicaragua c. Etats-Unis d'Amérique), fond, arrêt, C.LJ.
Recueil 1986, p. 114, par. 220).

Ce devoir d’abstention diffère cependant totalement d’une obligation
positive de veiller au respect du droit.

50. Bien que je ne sois certainement pas favorable à une interprétation

101
ÉDIFICATION D'UN MUR (OP. IND. KOOHMANS) 234

restrictive de l’article premier commun, comme on a pu l’envisager en
1949, j'ignore tout simplement si la portée donnée à cet article par la
Cour dans son présent avis est exacte en tant que détermination de droit
positif. Etant donné que la Cour n’avance aucun argument à ce sujet, je
ne puis faire mienne sa conclusion. De plus, je ne vois pas quelles mesures
positives découlant de cette obligation peuvent être attendues des Etats,
hormis des démarches diplomatiques.

51. Pour tous ces motifs, je me suis senti dans l'obligation de voter
contre l’alinéa D) du point 3 du dispositif.

(Signé) Pieter H. Kooimans.

102
